Per Curiam.
As the order appealed from is a mere ruling of the trial court it is not appealable. (Kramer v. United States F. & G. Co., 212 App. Div. 644.) Subdivision 7 of section 154 of the Municipal Court Code, providing for appeal by permission from “ any other order ” than those specifically appealable under said section, does not warrant an appeal by permission from a mere ruling on the trial.
Appeal dismissed and cause remitted to the court below for trial.
All concur. Present — McCook, Hammer and Franken-THALER, JJ.